Peters, J.
The plaintiff cannot recover for so much of his account as consists of professional services rendered by him as an attorney and counsellor at law. The statute forbids it. R. S., c. 79, § 20, reads thus: “no person commencing practice as an attorney or counsellor at law in any other State or place, or in any court in this State, without the qualifications, oaths, and payment of the duty aforesaid, shall be entitled to demand or receive any remuneration for his professional services rendered in this State.” The plaintiff produces no evidence that he has the qualifications required.
The necessity of such evidence was not dispensed with by the defendant, by allowing the plaintiff to prove, without objection, that he has been a practicing lawyer here or elsewhere. It does not follow that he can recover for professional services because he has been in the habit of rendering such services. Proof that he has appeared upon our dockets, does not show that he was authorized to do so. The facts do not go far enough to prove what the statute requires, either directly dr indirectly. It was just such a case as this, (if the defendant was not legally admitted to practice) that the statute was designed to hit. It is aimed expressly at a person practicing “as an attorney or counsellor at law,” who does not possess the prescribed qualifications.
Nor does the objection to the plaintiff’s right of recovery come too late in the trial. He should be prepared for it; or, if surprised by the point, should have asked for delay, to obtain the necessary evidence, if obtainable. It would be too stringent a rule of practice, to exclude a party from the right of raising a point, after argument and before the charge, when fairly presented by the evidence. This court has gone in that direction no farther than to decide, that a losing party cannot avail himself of a point of law, not raised at the trial, as a ground of setting aside a verdict, on a motion for a new trial. Whittaker v. West Boylston, 97 Mass., 273; *184Lawrence v. Chase, 54 Maine, 199. The earlier doctrine was not as stringent as this. See Goddard v. Cutts, 11 Maine, 440.
The plaintiff can recover the amount of his disbursements.
Defendant defaulted for $20.83, and interest from date of writ.
Appleton, C. J., Walton, Dickerson and Virgin, JJ., concurred.